Order entered May 13, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00277-CV

                            NEAL ROUZIER, M.D., Appellant

                                             V.

                            BIOTE MEDICAL, LLC, Appellee

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-09135

                                         ORDER
       Before the Court is appellee’s May 9, 2019 unopposed motion for extension of time to

file its brief. We GRANT the motion and ORDER the brief be filed no later than June 17, 2019.

Because this is an accelerated appeal, we caution that further extension requests will be

disfavored.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE